Citation Nr: 1525998	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  12-27 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to a service-connected right ankle disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from October 1955 to April 1964.

This matter comes before the Board of Veterans' Appeals (Board) from November 2010 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2014, the Veteran testified before the undersigned Veterans Law Judge via videoconference. A copy of the hearing transcript is of record.

This matter was last before the Board in August 2014. The Board remanded the claim for entitlement to service connection for a bilateral knee disability. In a November 2014 rating decision, the RO granted service connection for a left knee disability.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran's diagnosed right knee arthritis is not etiologically related to his active military service or to his service-connected right ankle disability.




CONCLUSION OF LAW

The criteria for service connection for a right knee disability, to include as secondary to a service-connected right ankle disability have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Court has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a letter sent in August 2010, prior to the initial adjudication of the claim in November 2010.

All available relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible. The evidence of record includes the Veteran's Reports of Separation Form (DD Form 214s), service treatment records, service personnel records, VA medical records, private medical records, and lay statements from the Veteran.

The Veteran has not indicated that he has any further evidence to submit to VA or which VA needs to obtain. There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished, and the VA medical examination reports and VA medical opinions are factually informed, medically competent, and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Appeals Management Center (AMC) substantially complied with the Board's August 2014 remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). The AMC returned the Veteran's claims file to the October 2010 VA medical examiner, the examiner provided a supplemental medical opinion, and the claim was readjudicated. The AMC has complied with the Board's instructions.

All necessary assistance has been provided to the Veteran. The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim. The Board is unaware of any such evidence.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be granted on a direct or secondary basis.

Service connection on a direct basis is merited if there is evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

Service connection on a secondary basis is merited if there is (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran contends that his right knee disability is related to his service-connected right ankle disability. The Veteran is diagnosed with arthritis in his right knee. See October 2010 and September 2014 VA medical opinions and August 2010, March 2011, and June 2014 private medical opinions from S.M.B., CFNP. The Veteran was granted service connection for a right ankle disability in an August 2008 rating decision. Threfore, this claim turns on whether there is evidence of a nexus between the Veteran's currently diagnosed right knee arthritis and his service-connected right ankle disability. 

The Veteran's September 2014 VA medical opinion stated that there is no evidence that the Veteran's right knee condition was caused by or aggravated by his service-connected right ankle disability. The examiner stated that there is medical evidence to support the contention that the Veteran's right ankle disability would cause an aggravation of his left knee disability, which is why service connection was granted for his left knee disability. However, the examiner maintained his opinion from his prior October 2010 VA medical opinion that the Veteran's right knee disability is not cause by or aggravated by his service-connected right ankle disability. 

The Veteran's three private medical opinions from S.M.B., CFNP all address the fact that he has a diagnosis of right knee arthritis but do not provide any opinion on the etiology of his right knee arthritis.

There is no competent evidence linking the Veteran's current right knee disability to his service-conencted right ankle disability. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

A medically untrained layperson such as the Veteran is competent to report symptoms. However, he is not competent to opine on a complicated question of etiology, such as a nexus between right knee arthritis and a right ankle disability. 

Additionally, the question of direct service connection for the Veteran's right knee disability must be considered. As stated before, the Veteran has a current diagnosis of right knee arthritis. However, the Veteran's service treatment records do not show any complaints of or treatment for any issues with his right knee. As detailed in the Veteran's October 2010 VA medical opinion, the Veteran contends that his knee disabilities began in 2008, which is forty-four years after his separation from military service. The VA examiner opined that the time between the injury to the Veteran's right ankle in service and the development of his current knee disabilities does not support a connection between the two. Additionally, the VA examiner opined that the Veteran's knee disability was most likely the result of the natural progression of degenerative joint disease. 

The Veteran's June 2014 private medical opinion from S.M.B., CFNP states that the Veteran gave a history of traumatic injury to both of his knees and his right foot and ankle occurring while in the military and that he was discharged from the military because of these injuries. However, the Veteran's service treatment records contradict these statements about his knees. As stated previously, the Veteran's service treatment records do not show any complaints or or treatment for right knee problems. The Veteran's service treatment records do show numerous complaints for and treatments of problems for his right ankle. The service treatment records were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are statements of diagnosis or treatment. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care). The Veteran's service treatment records show that he was recommended for discharge from the military because of his right ankle instability. These statements of the Veteran, recorded by S.M.B., CFNP more than forty years after the alleged incident involving the Veteran's right knee contradict the contemporaneous treatment records and therefore these statements are not credible. 

As there is no in service incident with respect to the Veteran's right knee shown, there cannot be a nexus between the Veteran's current right knee disability and any in-service event.

The claim must be denied. In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).








ORDER

Service connection for a right knee disability is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


